Citation Nr: 0306066	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-05 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected disability is shown to be 
manifested by functional limitation due to pain, stiffness, 
and degenerative changes more nearly approximating a slight 
level of impairment; the disability is also shown to be 
manifested by a demonstrable deformity of the L1 vertebra.  



CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 20 
percent for lumbosacral strain, with demonstrable deformity 
of L1, have been met; however, the criteria for a rating in 
excess of 20 percent have not.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5003, 5285, 5292 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO (in particular a February 2001 
letter), the appellant has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim and he has been provided ample opportunity 
to submit information and evidence.  

Moreover, because there is no indication that there is any 
existing potentially relevant evidence to obtain (and the 
appellant has been asked whether there is any such evidence), 
any failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, a report of the veteran's October 2000 VA 
examination of the spine as well as copies of his VA 
outpatient treatment records have been associated with the 
claims file.  The Board notes that neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Moreover, in response to the February 2001 
letter from the RO which notified the veteran of the VCAA and 
requested information regarding pertinent medical evidence, 
the veteran stated that he did not have any medical evidence 
or treatment with respect to his claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbosacral strain warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  

Examination of the claims file reflects that the veteran was 
hospitalized in April 1953 because he fell from a second 
story obstacle course house and sustained a contusion of the 
back.  By rating decision in March 1955, service connection 
was established for the veteran's lumbar strain and a 20 
percent rating was assigned under Diagnostic Code 5295.  Per 
the veteran's January 1961 request for termination of 
compensation, the schedular rating for his lumbar strain was 
reduced to zero percent disabling in February 1961.  The 
present request for a compensable evaluation for the 
veteran's service-connected back disability was received in 
September 2000.

An October 2000 report of VA spine examination includes the 
veteran's subjective complaints of having to modify his 
activities due to occasional recurrent back pain with 
prolonged standing and bending.  Upon physical examination, 
the veteran's gait was normal, he could toe and heel walk 
well, and he could squat fully and recover without 
difficulty.  Range of motion studies revealed 95 degrees of 
flexion, 40 degrees of extension, right and left tilt greater 
than 35 degrees, and rotation greater than 70 degrees.  The 
examiner noted that all ranges of motion were performed 
without pain.  Examination of the spine also revealed some 
tenderness on pressure applied over the left sacroiliac 
joint.  There was no significant ballottement or sciatic 
notch pain and no back spasm.  Motor strength was 5/5 in all 
four extremities.  The assessment was recurrent low back 
strain.  

An October 2000 report of radiology consultation reflects an 
impression of 80 percent anterior wedge compression fracture 
of L1, apparently old, with associated degenerative changes; 
osteopenic-appearing spine; and degenerative facet joint 
changes at L5-S1.

VA outpatient treatment records, dated in March 2001, reflect 
that the veteran reported a history of back pain.  

Similarly, the veteran's April 2002 substantive appeal 
includes his complaints of back pain and stiffness which 
makes it difficult for him to stand, sit, bend, or drive an 
automobile for any length of time.

Upon consideration of the foregoing, by a May 2002 rating 
decision, the veteran's lumbosacral spine strain was 
increased to 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5292.

Diagnostic Code 5010 indicates that traumatic arthritis 
should be rated the same as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion of the joint or joints involved.  Under Diagnostic 
Code 5292, slight limitation of motion of the lumbar spine 
warrants a 10 percent rating, moderate limitation of motion 
warrants a 20 percent rating, and severe limitation of motion 
warrants a 40 percent rating.  

For purposes of this case, the Board also believes that 
consideration should be given to the rating criteria under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral 
strain.  Under this Diagnostic Code, a 10 percent rating is 
warranted where there is characteristic pain on motion.  A 20 
percent rating is for application where there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The highest rating of 40 
percent disabling under this Diagnostic Code is warranted for 
severe lumbosacral strain; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

After reviewing the evidence in light of the regulatory 
diagnostic criteria, the Board concludes that assignment of a 
rating in excess of 10 percent is not warranted at this time.  
Although there is some evidence of functional impairment due 
to pain, such impairment is not shown to be more than slight.  
Accordingly, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5292.  

Looking to the criteria of Diagnostic Code 5295, there is no 
evidence of muscle spasm or loss of lateral spine motion 
which would warrant a 20 percent rating.  Although there 
appears to be some evidence of degenerative changes to 
warrant consideration of the provisions of Code 5293, there 
is no evidence of any disc involvement associated with the 
disability.  No clinical findings of neurological impairment 
have been documented and back spasm has not been demonstrated 
upon examination of the veteran's back.  

The Board does not doubt that the veteran's service-connected 
lumbosacral spine strain results in some impairment, but the 
preponderance of the evidence is against a finding that a 
schedular rating in excess of the current 10 percent is 
warranted under Diagnostic Codes 5292 and 5295.  The 
schedular criteria pursuant to those diagnostic codes for an 
evaluation in excess of 10 percent disabling have not been 
met in this case.  Moreover, there is no persuasive evidence 
of additional functional loss due to pain, weakness, 
incoordination or fatigue, including during flare-ups, to 
more nearly approximate the criteria for a rating in excess 
of 10 percent under those diagnostic codes.  38 C.F.R. 
§§ 4.7, 4.40, 4.45.  In this regard, the medical examination 
has not disclosed any such additional functional loss.  

Recent x-ray studies show that the veteran has an 80 percent 
anterior wedge compression fracture of L1, "apparently 
old."  The x-ray studies also revealed degenerative changes.  
Although it is not clear whether the compression fracture and 
degenerative changes were associated with the veteran's in-
service fall, it appears that the RO treated them as such 
when the diagnostic code considered was changed from 5295 
(lumbosacral strain) to 5010 (traumatic arthritis).  Indeed, 
there is no evidence of an intervening injury; thus, it is 
not unreasonable to associate the findings with the in-
service injury.  The Board notes, however, that Diagnostic 
Code 5285 permits the assignment of an additional 10 percent 
to a rating based on limitation of motion if there is 
demonstrable vertebral body deformity.  As the evidence shows 
demonstrable deformity of L1, the Board concludes that the 
appellant's service-connected low back disability warrant a 
20 percent rating for slight limitation of motion with 
demonstrable vertebral body deformity.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has also 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

An evaluation of 20 percent for low back disability with 
demonstrable deformity of L1 is granted, subject to the 
criteria governing the payment of monetary awards. 



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

